DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 28th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1-2 were amended and claim 4 was cancelled. Claims 1-3, 5-8, and 10-14 are currently pending. 
Claim 1 was rejected under 35 U.S.C. 112(b) as being indefinite. Claim 1 has been amended. The rejection of claim 1 under 35 U.S.C. 112(b) has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on February 28th, 2022, with respect to the amended features of claim 1 and claim 2 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-3, 5-8, and 10-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on February 28th, 2022. In particular, the prior art fails to anticipate or render obvious the combination of limitations including “…pressing a stamp onto the semiconductor components to adhere to the semiconductor components and by breaking away webs or their attachments to the semiconductor; … simultaneously placing the multitude of semiconductor components onto the plurality of device bodies by micro-transfer printing, such 
Claim 2 has been amended to include the features of former allowable claim 4. The reasons for allowance of former claim 4 were indicated in the previous Office Action.
Claims 3, 5-8, and 10-14 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VU A VU/Primary Examiner, Art Unit 2828